Citation Nr: 1616654	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  13-02 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for acquired psychiatric disorder to include PTSD. 

REPRESENTATION

Appellant represented by:	Robert Parker, Private Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran had military service from July 1979 to May 1980. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision of the Regional Office (RO) in Nashville, Tennessee. 

In November 2014, the Veteran testified at a board hearing before the undersigned Veteran's Law Judge. 

In January 2015, the Board remanded these matters for addendum examinations.  Unfortunately, the weight of the evidence is against the claims and the Board must deny the claims.  


FINDINGS OF FACT

1. The weight of the evidence is against a finding showing a relationship between the Veteran's bilateral hearing loss disability and his active military service. 

2. The weight of the evidence is against a finding showing a relationship between the Veteran's diagnosed mood disorder and his active military service. 

3. The weight of the evidence is against a finding showing that the Veteran has a current diagnosis of PTSD. 


CONCLUSIONS OF LAW

1. The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 (2015).
2. The criteria for service connection for an acquired psychiatric disorder to include PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

Generally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

Further concerning claims for hearing loss, the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  Impaired hearing, however, only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A. Bilateral Hearing Loss

Element (1) of service connection requires a current disability. The Veteran's August 2012 examination found that the Veteran had a current hearing loss for VA purposes. Therefore, element (1) has been met. 

Element (2) requires an in-service incurrence of the condition. The Veteran had an enlistment audiogram in May 1979 and a separation audiogram in April 1980 that both show normal hearing for VA purposes. A December 2015 addendum examination was ordered to determine whether the current hearing loss was related to in-service noise exposure. The examiner noted that there was no hearing loss in service and there is not a sufficient scientific basis for the existence of delayed-onset hearing loss. The examiner also noted that despite the Veteran being service connected for tinnitus, while these conditions have similar causes, they do not cause one another. The Veteran has no documented in-service hearing loss and furthermore, there is no convincing evidence that his exposure to noise in service would cause his current hearing loss disability. Therefore, element (2) of service connection has not been met. 

The Board also considered the lay evidence provided by the Veteran. The Veteran testified at the hearing that he was in a tank unit in Germany and would go three days a month to the firing range where he would fire 8-inch and 10-inch howitzers. He testified that he believes this was the cause of his current hearing loss. 

The Veteran has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the nexus between her in-service ear infections and current hearing loss disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Presumptive service connection for bilateral hearing loss as a "chronic disease" is not warranted as there is no documentation of hearing loss from within one year of the Veteran's 1980 discharge.  As for a continuity of symptomatology between the hearing loss and service, diabetes was not noted during this period of service, and characteristic manifestations of the disease processes were not identified.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

B. Psychiatric Disorders

1. PTSD

There are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304(f) that are similar, but nonetheless separate, from those for establishing entitlement to service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Entitlement to service connection for PTSD, in particular, requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that a claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and the in-service stressor.  38 C.F.R. §§ 3.304(f) and 4.125.

In order to be diagnosed with PTSD for VA purposes, the Veteran must meet the diagnostic criteria under DSM-5. In particular, the December 2015 VA examination opines that the claimed stressor (attempting to revive a fellow soldier who died during basic training) is not adequate to support a diagnosis of PTSD.  

The Board considered other medical evidence provided by the Veteran to show that he does indeed have a PTSD diagnosis. The Board considered the December 2014 private report by a psychologist that he has symptoms of PTSD, however, it is significant that no diagnosis was rendered.  As such, element (1) of service connection is not met. 

Assuming the evidence was in equipoise and the Board was to accept the PTSD diagnosis, there is no credible supporting evidence that a claimed in-service stressor occurred. The only evidence that an individual died in basic training that had to be revived by the Veteran is from the Veteran's testimony. Therefore, even if element (1) were met, element (2) is not met for service connection for PTSD. 

2. Other Psychiatric diagnoses

The VA examination in December 2015 as well as the private psychologist's report from January 2015 support a diagnosis of anxiety, depression or an unspecified mood disorder. Therefore, element (1) of a current disability for an acquired psychiatric disorder other than PTSD is met. 

The December 2015 VA examination considered the Veteran's other mental health conditions and whether they occurred within service. The VA examiner opined that the Veteran's current symptoms are more likely than not a result of life circumstances that occurred outside of his brief time in basic training. Specifically, these other life circumstances include the death of a parent, legal struggles relating to alcohol abuse and medical conditions including diabetes, heart disease and stroke. These medical conditions are so debilitating in nature that the Veteran has qualified for Social Security disability since 2009. While the private examiner in December 2014 seems to suggest that the current impairment is related to in-service events; the examiner makes no reference to the Veteran's other life circumstances.  As such, it is less persuasive than the VA examination report.  As such, as the preponderance of the evidence is against the claim, it must be denied.   

II. The Duties to Notify and Assist

When VA received a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran was provided with the relevant notice and information in a July 2010 letter. 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file. The Veteran was also provided with VA examinations which, contained a description of the history of the disability at issue; documented and considered the relevant medical facts and principles; and recorded the relevant findings for his hearing loss disability and mental health disabilities.  The Board finds that VA's duty to assist with respect to obtaining relevant records and examinations has been met. 

In light of the above development, there has been compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for acquired psychiatric disorder to include PTSD is denied. 



____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


